Citation Nr: 0524050	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for idiopathic 
scoliosis of the spine.

2.  Entitlement to service connection for lumbar disc disease 
with coccyx pain.

3.  Entitlement to service connection for cervical disc 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Reno, Nevada Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May2005, the veteran failed to report for a Travel Board 
hearing scheduled at the Reno, Nevada VARO.  In a statement 
received in June 2005, it was indicated that the veteran had 
been living in Oregon since January 2005, and that he still 
wanted a personal hearing before a member of the Board in 
Portland, Oregon.  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2005)), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns. 

Therefore the RO should schedule the veteran for a Travel 
Board hearing at the soonest available opportunity, with 
notice to the veteran (at his last known address of record) 
and his representative, The American Legion.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO is to schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative, The American Legion.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




